Case 5:21-cv-00320 Document 51-1 Filed 07/14/21 Page 1 of 5 PagelD #: 1626

Exhibit 1

 
Case 5:21-cv-00320 Document 51-1 Filed 07/14/21 Page 2 of 5 PagelD #: 1627
DocuSign Envelope ID: FC730EC8-05E7-4BBE-9BDF-1DE448AFA307

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Beckley Division
BELLWOOD CORP.,
GREENBRIER HOTEL CORP.,
GREENBRIER GOLF AND TENNIS CLUB
CORP.,

GREENBRIER MEDICAL INSTITUTE, LLC,
THE GREENBRIER SPORTING CLUB
DEVELOPMENT COMPANY, INC.,

THE GREENBRIER SPORTING CLUB, INC.,
JUSTICE FAMILY GROUP, LLC,

JAMES C. JUSTICE COMPANIES, INC.
JUSTICE FARMS OF NORTH CAROLINA,
LLC

JUSTICE LOW SEAM MINING, INC., Civil Action No. 5:21-cv-00320
OAKHURST CLUB, LLC,
TAMS MANAGEMENT, INC.
TRIPLE J PROPERTIES LLC,
JAMES C. JUSTICE II,

CATHY L. JUSTICE, AND
JAMES C. JUSTICE Il

Plaintiffs,

Vv.

CARTER BANK & TRUST,
MICHAEL R. BIRD,

KEVIN S. BLOOMFIELD,
ROBERT M. BOLTON,
ROBERT W. CONNER,
GREGORY W. FELDMANN,
CHESTER A GALLIMORE,
CHARLES E. HALL,

JAMES W. HASKINS,
PHYLLIS Q. KARAVATAKIS,
LANNY A. KYLE,

E. WARREN MATTHEWS,
CATHARINE L. MIDKIFF,
JOSEPH E. PIGG,
ELIZABETH LESTER WALSH,
LITZ H. VAN DYKE, AND
JOHN AND JANE DOES.

Defendants.

 

 

117084568v1
Case 5:21-cv-00320 Document 51-1 Filed 07/14/21 Page 3 of 5 PagelD #: 1628
DocuSign Envelope ID: FC730EC8-05E7-4BBE-9BDF-1DE448AFA307

DECLARATION OF LITZ VAN DYKE

I, Litz Van Dyke, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury on this
12th day of July 2021, that the following facts are true and correct:

1. Iam a resident of the City of Martinsville, Virginia, over eighteen years of age, and
by my own free will state the following true facts.

2. I currently am the Chief Executive Officer of Carter Bank & Trust (“Carter Bank’)
and a member of Carter Bank’s Board of Directors.

3. Carter Bank is a state-chartered banking institution incorporated in in the
Commonwealth of Virginia, with its principal place of business in Martinsville, Virginia.

4. I have first-hand knowledge of the matters set forth herein.

5. On April 4, 2017, just before the death of Worth Carter, in my capacity as Executive
Vice-President of Carter Bank, I attended a tour of the Greenbrier facilities in White Sulphur
Springs, West Virginia.

6. On September 7, 2017, I attended a meeting with Plaintiff James C. Justice, III
(“Jay Justice”), Stephen W. Ball, Esq. (in-house attorney for the Plaintiffs), Paul E. Sullivan, Esq.
(outside counsel for the Plaintiffs), Phyllis Karavatakis (Carter Bank’s then President), and Carter
Bank’s attorney to discuss a request made by Jay Justice for an additional loan and a deferral of
payments due on loans to certain of the Plaintiff entities. The meeting took place at Carter Bank’s
headquarters in Martinsville, Virginia.

7. To the best of my knowledge and belief, Mr. Ball lives and works in Roanoke,
Virginia at the Justice Entities’ headquarters.

8. To the best of my knowledge and belief, Jay Justice resides, is domiciled in and

works in Roanoke, Virginia. He was the primary point of contact for the Plaintiffs throughout the

117084568v1
Case 5:21-cv-00320 Document 51-1 Filed 07/14/21 Page 4 of 5 PagelD #: 1629
DocuSign Envelope ID: FC730EC8-05E7-4BBE-9BDF-1DE448AFA307

period of time from May 2017 through 2021 that Carter Bank engaged in negotiations with the
Plaintiffs.

9. To the best of my knowledge and belief, Mr. Sullivan is a partner with the law firm
Frost, Brown & Todd, LLC headquartered in Kentucky.

10. The existing “coal loans” mentioned in the Complaint and discussed at the
September 7, 2017 meeting were loans to Justice Low Seam Mining, Inc. James C. Justice
Companies, Inc., Bellwood Corporation, Justice Farms of North Carolina, LLC, and Jay Justice,
as well as other entities that are not named as Plaintiffs in this case.

11. Ona couple of occasions, I met with Jay Justice and Phyllis Karavatakis at the
Roanoke, Virginia corporate headquarters of the Virginia-based Plaintiffs to discuss the credit
relationship between the parties.

12. I have not, as a representative of Carter Bank or otherwise, reached out to or
contacted the Plaintiffs in West Virginia to solicit a loan or any other financial transaction or
business from any of the Plaintiffs.

13. I have not, as a representative of Carter Bank or otherwise, met with any of the
Plaintiffs or their representatives in West Virginia to discuss any of the matters set forth in the
Complaint.

14. With the exception of the meetings described in Paragraph 11, all discussions with
the Plaintiffs and/or any of their representatives concerning the matters described in the Complaint
were over the telephone, or by email or text.

15. All communications with the Plaintiffs in connection with the matters alleged in
the Complaint were initiated by the Plaintiffs.

16. I do not own real property in West Virginia.

117084568v1
Docusign Envelop BSS ALECS HPAES MoD REWMEN 1-1 Filed 07/14/21 Page 5 of 5 PagelD #: 1630

The foregoing declaration is true to the best of my information and belief.

DocuSigned by:
[ 445 Van Dyke
A2ADC18717D742B...

July 12, 2021

 

Litz Van Dyke, CEO, Carter Bank & Trust

117084568v1
